Per Curiam.
The action was brought to recover the balance claimed to be due from the defendant for plastering work done by the plaintiff on the defendant’s premises. The state of case shows in part that the plaintiff was sworn and testified that he entered into an oral agreement with the defendant to do the work for the sum of $587.50; that plaintiff performed the work properly, had received $275 on account and that there was a balance due him of $312.50. That evidence supports the finding of the judge, sitting without ,a jury, that “the work was properly done, in a good and workmanlike manner, and that the plaintiff was entitled to the balance of the contract price amounting to $312.50.” Upon that finding judgment was given to the plaintiff.
It is well settled that upon appeal from the District Court that tribunal’s judgment should be sustained if there be any evidence to support it; and there was such evidence in this case. Breithart v. Lurich, 98 N. J. L. 556; 120 Atl. Reg. 11.
Appellant’s first specification is that the court bases its judgment on immaterial and irrelevant testimony; a proposition that we think is contradicted by the foregoing citation from the record.
The second specification is that the court based its judgment on an erroneous theory of law; a proposition for which we find no support.
The third specification is that the plaintiff failed to sustain the burden of proof as to the contract price; but the burden of proof is not for us to consider on an appeal.
The final specification is that the evidence and findings of fact by the court do not support the judgment; a statement which likewise is shown by the record to be incorrect.
Judgment below will be affirmed, with costs.